Citation Nr: 0432301	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-10 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased (compensable) rating for right 
ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from August 1948 to August 
1952.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1989 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  During the appeal, the veteran moved to 
Illinois, and his case was transferred to the RO in Chicago, 
Illinois.  

In its December 1989 rating decision, the RO denied the 
veteran's claim for an increased (compensable) rating for his 
service-connected right ear hearing loss.  The veteran 
disagreed with that decision, the RO issued a statement of 
the case on that issue, and the veteran perfected his appeal.  
In October 1991, the RO completed a VA Form 1-8, 
Certification of Appeal, pertaining to the claim of 
entitlement to an increased (compensable) rating for right 
hear hearing loss, but the case was not sent to the Board at 
that time.  There is no other indicated activity in the 
record until December 1991 when the RO received a letter from 
the veteran.  In that letter, he stated that his permanent 
home address was in Illinois.  In mid-December 1991, the St. 
Petersburg RO transferred the veteran's records to the 
Chicago RO.  The case was not forwarded to the Board, and the 
claim of entitlement to an increased (compensable) rating for 
right ear hearing loss remained in appellate status.  

The Board received the veteran's file in September 2003, and 
shortly thereafter a Deputy Vice Chairman of the Board 
granted a motion filed by the veteran's representative to 
advance the veteran's appeal on the Board's docket.  

In a decision dated in January 2004, the Board considered the 
issue of entitlement to an effective date earlier than July 
27, 1999, for the award of service connection for coronary 
artery disease status post myocardial infarction and coronary 
artery bypass graft and granted an effective date of June 5, 
1991, for the service connection award.  At the same time, 
the Board remanded a claim for service connection for 
disability manifested by dizzy spells, a claim for service 
connection for headaches, and at that time also remanded the 
right ear hearing loss increased rating claim.  

While the case was at the RO, the RO granted service 
connection for dizzy spells as benign paroxysmal positional 
vertigo in an August 2004 rating decision.  The RO also 
readjudicated the right ear hearing loss increased rating 
claim and in August 2004 provided the veteran with a 
supplemental statement of the case on that issue.  In a 
letter received at the RO in September 2004, the veteran 
withdrew his appeal for service connection for headaches.  
The RO returned the case to the Board in October 2004, and 
the issue of entitlement to an increased (compensable) rating 
for right ear hearing loss is before the Board for further 
appellate consideration.  

In October 2004, the RO forwarded to the Board an August 2004 
memorandum from the veteran's representative, a statement 
from the veteran dated in July 2004 and VA clinical records 
from the VA hospital in Tucson, Arizona, pertaining to the 
veteran's hospitalization at that facility from August 1978 
to September 1978.  In his statement, the veteran said that 
he disagreed with the VA decision on the July 1, 1991 
effective date.  Although the veteran was not more specific, 
the Board infers that the veteran's reference is to the 
effective date for his service-connected coronary artery 
disease.  The veteran stated that he believes that VA made a 
"clear and unmistakable error" and that the correct 
effective date should be August 21, 1978, the date he was 
admitted to the VA hospital in Tucson, Arizona, for a 
myocardial infarction.  

It appears that the veteran has tried to raise with the RO 
the issue of clear and unmistakable error (CUE) in the 
January 2004 Board decision, but without setting forth 
specific errors of fact or law.  The veteran is therefore 
advised that a motion to revise a Board decision based upon 
CUE must be in writing, signed by the moving party or that 
party's representative, and satisfy certain other, formal 
requirements.  See 38 C.F.R. § 20.1404(a).  Such a motion 
must be filed with the Director, Management and 
Administration (014), Board of Veterans Appeals, 810 Vermont 
Avenue, NW, Washington, D.C. 20420.  This motion "must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error.  Non-specific allegations of failure 
to follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy the requirement of the previous 
sentence.  Motions which fail to comply with the requirements 
set forth in this paragraph shall be denied."  38 C.F.R. § 
20.1404(b).  


FINDINGS OF FACT

1.  The veteran has received adequate notice of the evidence 
and information needed to substantiate his right ear hearing 
loss increased rating claim, and relevant evidence necessary 
for an equitable disposition of his claim has been obtained.  

2.  At no time during the appeal period was the veteran's 
service-connected right ear hearing loss more severe than 
Level VI; 10 percent service-connected deafness has not been 
shown; service connection is not in effect for hearing loss 
of the left ear, and total deafness of the left ear has not 
been shown.  

3.  The veteran's service-connected right ear hearing loss 
does not result in an exceptional or unusual disability 
picture that would render impractical the application of the 
regular schedular rating standards.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for right 
ear hearing loss have not been met.  38 U.S.C.A. § 1155, 
1160, 5103, 5103A, 5107 (West 2002); 38 C.F.R.§§ 4.85, 4.86, 
4.87 (1998); 38 C.F.R. §§ 3.159, 3.383, 4.85 (2004).  

2.  Referral for application of extraschedular provisions is 
not warranted in this case.  38 C.F.R. § 3.321(b) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), now codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), eliminated the concept of a well-grounded claim 
and redefined the obligations of VA with respect to its 
duties to notify and assist a claimant.  In August 2001, VA 
issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (Aug. 29, 2001), codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  The VCAA and its 
implementing regulations are applicable to the claim now 
before the Board.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).  In Pelegrini II, at 121, the Court held that 
the VCAA requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must "also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim", under 38 C.F.R. § 3.159(b).  In 
Pelegrini II, the Court also clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date.  The Court also stated that where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Id. at 120-23.

In this case, the initial agency of original jurisdiction 
(RO) decision was made in December 1989, which was long 
before the VCAA was enacted.  Nevertheless, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case was harmless error for the reasons specified 
below.  See VAOPGCPREC 7-2004.  

In this case, the RO provided appropriate notice relevant to 
the claim decided herein to the veteran in a letter dated in 
April 2004.  This letter advised the veteran as to the VCAA 
and of the requirements for successful increased rating 
claims, setting out the nature of the evidence needed in 
support of the veteran's appeal.  The RO advised the veteran 
that VA would assist him in obtaining records from Federal 
agencies, if properly identified, and, other non-Federal 
records if properly identified and accompanied by the 
requisite release forms.  The RO advised the veteran, 
however, that it was still his responsibility to ensure VA 
received records relevant to his appeal and requested him to 
tell VA about any additional evidence that was available in 
connection with his claims.  The RO provided the veteran with 
contact information and then informed him of the evidence 
already requested pertinent to his appeal.  

Moreover, in the statement of the case and supplemental 
statement of the case, the RO informed the veteran of what 
information was needed to establish entitlement to increased 
evaluations for the disability at issue, what evidence had 
been considered, the legal criteria governing his appeal and 
the reasons for the denials.  The veteran was further told 
that he should send to the RO information describing 
additional evidence or the evidence itself.  

While the notice provided to the veteran in April 2004 was 
given after the initial adjudication of the claim, the notice 
was provided by the RO prior to the transfer of the veteran's 
case to the Board, and the content of that notice and duty to 
assist letter, along with the statement of the case and 
supplemental statement of the case, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  The April 2004 letter satisfies 
the VCAA content-complying notice, after which the claim was 
readjudicated and a supplemental statement of the case was 
provided to the veteran.  The veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and to respond to VA notices.  

Based on the above the Board finds that the veteran has been 
fully advised as to the information needed to support his 
claim and has been given every opportunity to identify or to 
submit such, to include being generally afforded contact 
information in the event he had questions relevant to his 
appeal.  In this case, VA has fulfilled its duty to notify 
the veteran consistent with the VCAA.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  

The Board notes that VA has also fulfilled its duty to assist 
the veteran under the VCAA and its implementing regulations 
with regard to the claim decided herein.  The RO has obtained 
the veteran's service medical records and the medical records 
identified by the veteran as pertinent to his claim.  VA has 
also afforded the veteran multiple examinations pertinent to 
this appeal.  Such examinations reports include note of 
clinical findings and diagnostic test results specific to the 
rating criteria governing the evaluation of the disability at 
issue.  Neither the veteran nor his representative has 
identified any additionally available evidence that is 
pertinent to the appeal.  As such, the Board finds that all 
evidence necessary for an equitable resolution of the claim 
on appeal decided herein has been obtained. 

The Board thus finds that in regard to the claim on appeal, 
VA has done everything reasonably possible to notify and 
assist the veteran and that the decision to proceed in 
adjudicating his claim does not prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).



Background

The veteran seeks entitlement to a compensable disability 
rating for his service-connected right ear hearing loss.  

Review of the record shows that in a February 1953 rating 
decision, the Chicago RO granted service connection for 
residuals of injuries sustained in an October 1950 automobile 
accident in service.  Among those disabilities was right ear 
defective hearing for which a noncompensable rating was 
assigned effective from the day following separation from 
service in August 1952.  The noncompensable rating was 
continued in various unappealed rating decisions over the 
many years.  The veteran filed his current claim in June 
1989.  

On VA audiology evaluation in September 1989, pure tone 
thresholds, in decibels (db), were as follows:  




HERTZ




1000
2000
3000
4000

RIGHT
10
20
30
45

LEFT
15
20
30
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 92 percent in the left ear.  
The pure tone average was 26 db in the right ear and 25 db in 
the left ear.  The examiner stated that the veteran 
demonstrated mild to moderate sensorineural loss in high 
frequencies, bilaterally, and that understanding for speech 
was excellent, bilaterally.  The examiner noted that the 
veteran complained of pain.  

VA medical records show that in July 1990 the veteran 
complained of left ear pain, and it was noted that cerumen 
appeared lodged against the drum.  It was also noted that the 
veteran had high frequency sensorineural hearing loss above 
2000 Hz and that his right ear was very sensitive to sound.  
He was referred to the ear, nose, and throat (ENT) clinic 
with the notation that he needed his ear cleaned and had 
blood in the cava.  At the ENT clinic the next day, the 
veteran reported the sensation of pressure, pain and 
decreased hearing in his left ear for the past three days.  
The impression after examination was nasopharyngeal infection 
with secondary serous otitis media and Eustachian tube 
dysfunction.  Medication was prescribed.  

When seen at a VA audiology clinic in July 1990 for follow-up 
for serous otitis media secondary to a nasopharyngeal 
infection, pure tone thresholds, in db, were as follows:  




HERTZ




1000
2000
3000
4000

RIGHT
35
45
--
60

LEFT
35
50
--
60

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 100 percent in the left ear.  
The impression was sensorineural hearing loss and serous 
otitis media resolving on medication.  It was noted that the 
veteran demonstrated a decrease in hearing in both ears for 
pure tones and speech since the September 1989 test.  The 
audiologist stated that the veteran was particularly 
sensitive to noise and this might be the reason for the 
sensorineural instead of conductive loss on the left 
considering the serous otitis media.  He also stated there 
was a questionable functional component.  

At a VA audiology examination in November 1992, the examiner 
noted that since 1988 the veteran had stated that his right 
ear was hypersensitive and unable to tolerate average 
conversations since military service.  The veteran again 
expressed this at the November 1992 examination.  The 
examiner noted that the left ear also had some tolerance 
difficulties, but was much more tolerant than the right ear.  
The examiner went on to say that the current audiology 
examination was not considered valid.  He said the veteran's 
responses were inconsistent and poorer than in previous 
examinations.  The veteran refused to have immittance testing 
done due to the hypersensitivity and pain he experienced 
during the last examination.  



A VA audiogram dated in October 1994 shows pure tone 
thresholds, in dbs, as follows:  




HERTZ




1000
2000
3000
4000

RIGHT
20
25
30
45

LEFT
20
30
35
40

Speech audiometry revealed speech recognition ability of 92 
percent in the right ear and of 96 percent in the left ear.  
The pure tone average was 30 db in the right ear and 31 db in 
the left ear.  

In an October 1994 referral for an ENT consultation in 
December 1994, it was requested that the veteran be evaluated 
for a hearing aid for the left ear.  It was stated that 
concerns included hypersensitivity to "avg." intensities in 
the right ear and right ear pain with touch.  VA outpatient 
records show that the veteran was seen in an ENT clinic in 
early December 1994.  It was noted that he had been wearing a 
hearing aid for five years, had lost the hearing aid and 
needed medical clearance.  Examination showed that the right 
ear was packed with cerumen, which was partially removed.  
The cerumen was mostly removed from the left ear.  On follow-
up a week later, the veteran complained of tinnitus and pain 
in the right ear, which the physician said was consistent 
with recruitment.  [Stedman's Medical Dictionary, p. 1534, 
27th ed. (2000) defines recruitment in the testing of hearing 
as the abnormally greater increase in loudness in response to 
increments in intensity of the acoustic stimulus in an ear 
with a sensory hearing loss compared with a normal ear.]  On 
examination, there was cerumen in both ears, and the tympanic 
membranes were intact.  The physician said that 
audiologically there was mild to moderate sensorineural 
hearing loss.  The impression was stable sensorineural 
hearing loss, symmetric.  

The veteran underwent a VA audiology examination in December 
1994.  The examiner noted that as in past evaluations the 
veteran displayed an intolerance to louder sound, usually 
tolerable to the average person, but managed to make it 
through most of the required tests.  

On VA audiology evaluation in December 1994, pure tone 
thresholds, in dbs, were as follows:  




HERTZ




1000
2000
3000
4000

RIGHT
25
25
30
40

LEFT
20
30
35
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 94 percent in the left ear.  
The pure tone average was 30 db in the right ear and 31 db in 
the left ear.  The examiner said that the veteran displayed a 
mild to moderate sensorineural loss in both ears and that 
speech recognition was excellent in both ears.  He also said 
that acoustic immittance was in agreement with pure tones.  

At a VA ear examination in August 1995, the veteran reported 
that at the time of his automobile accident in service he had 
bleeding from both ears and since that time his hearing had 
been worse, especially in his right ear.  He also said that 
since the injury he had had excessive sensitivity of the 
ears, especially to touch, wind, and excessive noise.  The 
physician said that examination revealed both eardrums to be 
normal.  Tuning fork test revealed air conduction greater 
than bone conduction in both ears.  The Weber was not heard 
in either ear.  The diagnosis was bilateral neurosensory 
hearing loss in both ears and excessive skin sensitivity of 
both ears.  

At a VA audiology examination in October 1995, the veteran 
stated that he had experienced significant discomfort in his 
right ear that seemed to be aggravated by sound.  He stated 
that if testing were to be completed with loud sounds or 
pressure changes in the right ear, it would blow off the top 
of his head.  Testing at that time showed pure tone 
thresholds, in dbs, as follows:  






HERTZ




1000
2000
3000
4000

RIGHT
20
25
30
50

LEFT
15
30
25
35

Speech audiometry revealed speech recognition ability of 80 
percent in the right ear and of 88 percent in the left ear.  
The pure tone average was 31 db in the right ear and 26 db in 
the left ear.  In his summary, the examiner stated that the 
veteran described marked tolerance problems for the right 
ear.  The examiner said the pure tone thresholds demonstrated 
a bilateral, symmetrical essentially high frequency moderate 
to moderately severe sensorineural hearing loss.  He said 
speech recognition was fairly good for the right ear and good 
for the left ear.  He also said that acoustic immittance 
testing was limited because of the veteran's reported 
inability to tolerate probe tip placement and testing in the 
right ear.  The examiner said that the results obtained were 
consistent with the pure tone configuration and reliability 
was considered to be fairly good.  

At a VA audiology examination in May 1999, pure tone 
thresholds, in dbs, were as follows:  




HERTZ




1000
2000
3000
4000

RIGHT
40
45
60
70

LEFT
35
45
55
65

Speech audiometry revealed speech recognition ability of 60 
percent in the right ear and of 56 percent in the left ear.  
The pure tone average was 54 db in the right ear and 50 db in 
the left ear.  In his summary, the examiner said that a mild 
to severe, high frequency sensorineural hearing loss existed 
in both ears.  He said that speech recognition scores were 
rated as poor in both ears, but the veteran appeared to 
function better in conversational situations that these 
scores suggested.  

At an ear examination in May 1999, the physician noted that 
the veteran had complained of decreased hearing in both ears 
since his skull fracture in an automobile accident in 
service.  The physician said that the ear-nose-throat 
examination revealed both eardrums to be normal.  Tuning fork 
tests revealed air conduction greater than bone conduction in 
both ears.  The Weber was not heard in either ear.  The 
diagnosis was bilateral neurosensory hearing loss.  

In a statement dated in April 2004, a precinct committeeman, 
who stated that he had known the veteran all his life, said 
that he had noticed that the veteran's ability to hear during 
conversations had decreased to the point that he needed to 
have things repeated over and over to him.  The committeeman 
said in his opinion the condition had worsened over the 
years, especially recently.  In a statement dated in May 
2004, a registered nurse reported that she had known the 
veteran for more than 50 years.  She stated that the 
veteran's hearing problem was getting worse.  

A VA otolaryngology clinic note shows that prior to a VA 
audiology examination in June 2004, it was necessary to 
remove cerumen impaction in the right ear.  The physician's 
assistant noted that the veteran was very sensitive, even 
with gentle touch.  The tympanic membrane was intact.  

At the VA audiology examination in June 2004, the veteran 
reported that his hearing loss had become progressively worse 
during the last few years, especially in the right ear.  He 
said he had more difficulty understanding conversations.  He 
also reported ear pain to the right ear since the military.  
On examination, pure tone thresholds, in decibels, were as 
follows:  




HERTZ




1000
2000
3000
4000

RIGHT
45
50
55
65

LEFT
35
45
45
55

Speech audiometry revealed speech recognition ability of 78 
percent in the right ear and of 78 percent in the left ear.  
The pure tone average was 54 db in the right ear and 45 db in 
the left ear.  The examiner said that pure tone test results 
indicated a moderate to severe sensorineural loss in the 
right ear and a mild to moderately severe sensorineural loss 
in the left ear.  She stated speech reception thresholds were 
in agreement with pure tone test results and also said that 
word recognition scores were fair bilaterally.  The examiner 
noted that immittance testing was not completed due to the 
veteran's complaint of pain in the right ear and his overall 
agitation/frustration with the testing.  

Analysis

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  Separate diagnostic codes identify the 
various disabilities.  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2002).  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Schedular rating

The Board observes that, effective on June 10, 1999, the 
schedular criteria for the evaluation of service-connected 
hearing loss underwent revision.  The old and the new 
versions of the rating criteria for hearing loss are the same 
except for the addition of provisions that apply in narrowly 
defined circumstances not applicable to this case.  As to the 
disability in question in this case, i.e., right ear hearing 
loss, the rating criteria did not undergo substantive change 
with the revisions that became effective June 10, 1999.  
Accordingly, for practical purposes, the appropriate 
evaluation to be assigned the veteran's service-connected 
right ear hearing loss may be determined under either the 
"old" or "new" schedular criteria.  

Under both the old and the new criteria, the determination of 
the degree of impairment is based on the results of 
controlled speech discrimination tests together with an 
average of hearing threshold levels as measured by pure tone 
audiometry.  38 C.F.R. § 4.85.  The frequencies considered 
for rating purposes are 1,000, 2000, 3000, and 4000 Hertz 
(Hz).  VA regulations - Title 38 Code of Federal Regulations 
Schedule for Rating Disabilities - Transmittal Sheet 23 (Oct. 
22, 1987); 52 Fed. Reg. 40,439 (Dec. 7, 1987); 38 C.F.R. 
§ 4.85(f) (2004).  The evaluations derived from the Rating 
Schedule are intended to make proper allowance for 
improvement by hearing aids, and examinations to determine 
any such improvements are unnecessary.  38 C.F.R. § 4.86 
(1998); 38 C.F.R. § 4.85 (2004).  

The Rating Schedule establishes 11 levels of hearing 
impairment, with least impairment at Level I, to greatest 
impairment at Level XI.  In situations where service 
connection has been granted only for defective hearing 
involving one ear and the veteran does not have total 
deafness in both ears, or, from December 6, 2002, deafness 
compensable to a degree of at least 10 percent in the 
service-connected ear with deafness in the other ear, the 
hearing acuity of the nonservice-connected ear is considered 
to have normal or Level I hearing for rating purposes.  
VAOPGCPREC 32-97; 62 Fed. Reg. 63,605 (1997); 38 C.F.R. 
§ 4.85(f) (2004); see Boyer v. West, 11 Vet. App. 477 
(1998)(upheld VA's interpretation of 38 U.S.C.A. § 1160(a) 
and 38 C.F.R. § 3.383 of considering the nonservice-connected 
ear to have normal hearing acuity for rating purposes unless 
claimant totally deaf in both ears).  As Level I includes the 
combination 0 to 20 decibel pure tone loss and 100 percent 
speech discrimination, it encompasses normal hearing.  See 
Hensley v. Brown; 5 Vet. App. 155 (1993) (threshold for 
normal hearing is from 0 to 20 db).  Further, in the revision 
to 38 C.F.R. § 4.85 that became effective in June 1999, VA 
made clear that unless there is total deafness in both ears, 
or, from December 6, 2002, deafness compensable to a degree 
of at least 10 percent in the service-connected ear with 
deafness in the other ear, the nonservice-connected ear will 
be assigned a Level I value.  See 38 C.F.R. § 4.85(f) (2004).  

The most recent VA audiology examination report reflects that 
the right ear pure tone average threshold was 54 decibels, 
and the speech recognition score was 78 percent.  This 
corresponds to Level IV in the right ear.  Considering the 
hearing in the nonservice-connected left ear as normal and 
represented by Level I, the Rating Schedule specifies that a 
noncompensable rating be assigned under the prior or revised 
regulations.  38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6100 (1998); 38 C.F.R. § 4.85, Table VII (2004).  The Board 
notes that even if the rating were based on the May 1999 
results, which were the worst over the whole rating period, 
there would not be a basis for an increased rating.  In May 
1999, the right ear average pure tone threshold was 54 
decibels with 60 percent speech recognition.  According to 
38 C.F.R. § 4.87, Table VI (1998), which was in effect prior 
to June 10, 1999, the hearing impairment in the right ear 
would be Level VI.  When combined with Level I for the left 
ear because it is considered normal, the Level VI in the 
right ear still warrants a noncompensable rating.  See 
38 C.F.R. § 4.87, Table VII (1998).  The revisions to the 
regulations that became effective June 10, 1999, would not 
produce a different result.  See 38 C.F.R. § 4.85, Table VI 
and Table VII (2004).  

The Board must also consider whether the veteran's hearing 
impairment falls within the guidelines of 38 U.S.C.A. 
§ 1160(a)(3), as implemented by 38 C.F.R. § 3.383, such that 
compensation would be payable as though the hearing loss in 
both ears were service connected.  Pursuant to 38 U.S.C.A. 
§ 1160(a)(3), as in effect prior to December 6, 2002, if 
there is total deafness in one ear as a result of service-
connected disability and total deafness in the other ear as a 
result of nonservice-connected disability not the result of 
the veteran's willful misconduct, compensation is payable as 
though the hearing loss in both ears is service-connected.  
In this case, however, the evidence of record does not show, 
nor is it contended, that the veteran has total deafness in 
the left ear.  Pursuant to 38 U.S.C.A. § 1160(a)(3), as 
revised effective December 6, 2002, the hearing loss in both 
ears may be evaluated as though service connected if there is 
deafness compensable to a degree of at least 10 percent in 
the service-connected ear and deafness in the other ear.  In 
order to warrant a rating of at least 10 percent for 
unilateral hearing loss, there must be Level X or Level XI 
hearing loss in the service-connected ear.  As noted above, 
at no time during the appeal period has the veteran's right 
ear hearing loss been worse than Level VI.  Thus, under 
either version of 38 U.S.C.A. § 1160(a)(3) which was in 
effect during the course of the instant appeal, there is no 
basis for treating both ears as service connected and rating 
the hearing loss as bilateral.  

The Board acknowledges that the examination reports document 
that the veteran has less than perfect hearing.  Less than 
perfect hearing is not, however, the standard by which 
compensable ratings are assigned.  The schedular criteria are 
specific, and the veteran's hearing loss is not of sufficient 
severity to warrant a compensable rating.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992) (the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered).  

The Board also acknowledges that the veteran's right ear 
hearing loss has at times been described as severe at some 
frequencies and his speech recognition has at times been 
described as fair or poor.  The Board wishes to make it 
clear, however, that under the Rating Schedule, the fact that 
a veteran's hearing is less than optimal does not translate 
into a compensable disability rating.  Indeed, the Rating 
Schedule, which has been described above, makes it clear that 
monetary compensation may be awarded only when a veteran's 
hearing has degraded to a certain measurable level.  The 
level of disability that warrants a compensable rating has 
not been demonstrated here.  

Extraschedular rating

In order for the veteran to obtain consideration of factors 
outside of the Rating Schedule, the requirements for an 
extraschedular rating must be satisfied.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  An extraschedular 
disability rating is warranted where there is an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the question of entitlement to an 
extraschedular rating is a component of a veteran's claim for 
an increased rating.  See Bagwell v. Brown, 9 Vet. App. 157 
(1996).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether an RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) (the Board may consider whether referral to 
"appropriate first-line officials" for extraschedular rating 
is required); see also Bagwell, 9 Vet. App. at 339 (the Board 
may affirm a RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)).  

The veteran has stated that he is not asking for an increased 
rating because of an actual decline in his hearing acuity in 
his right ear but because his right ear hurts all the time.  
He states that he particularly has problems when he listens 
to music or conversations or rides in a car.  He states that 
when his right ear hurts, sometimes the whole right side of 
his face also hurts.  He said his ear seems to vibrate and 
hurt when he hears the same noise for any length of time.  He 
states he is concerned with what is medically wrong with his 
ear.  He also stated that he had a hearing aid for his left 
ear because his right ear would not tolerate a hearing aid.  

After review of all of the evidence of record, the Board 
concludes that referral for application of extraschedular 
provisions is not warranted in this case.  There is no 
evidence that the veteran has been hospitalized for his right 
ear hearing loss disability at any time, let alone 
frequently.  The Board is likewise unable to find that the 
veteran's right ear hearing loss, even if it includes his 
continuing complaints of right ear pain, has resulted in 
marked interference with employment within the meaning of the 
regulation.  In this regard, the Board notes that the veteran 
has reported that Social Security Administration (SSA) 
records dated in 1984 show that a Social Security 
Administrative Law Judge found he was disabled for anxiety 
and hearing.  The record does not include SSA records dated 
in 1984, but it does include a December 1987 SSA decision in 
which the Administrative Law Judge decided that as of 
December 1985 the veteran was disabled as defined under the 
Social Security Act.  Review of the decision shows that the 
veteran attributed his disability to multiple impairments 
consisting to blindness in the right eye, hearing loss, 
coronary artery disease and anxiety neurosis.  In his 
discussion and in his findings the Administrative Law Judge 
stated that the medical evidence established the veteran 
experienced recurrent angina, blindness in the right eye, 
hypertension, interstitial fibrosis of both lung fields, and 
generalized anxiety neurosis with episodes of psychomotor 
tension.  The Administrative Law Judge did not mention 
hearing loss as a factor contributing to his award of 
disability benefits.  The Board therefore finds that the 
evidence of record does not show any circumstance resulting 
from his service-connected right ear hearing loss that would 
render impractical the application of the regular schedular 
standards and concludes that referral for application of 
extraschedular provisions is not warranted.  

In summary, the Board finds that a preponderance of the 
evidence is therefore against the veteran's claim for a 
compensable rating for his service-connected right ear 
hearing loss on both a schedular and an extraschedular basis 
and that the benefit of the doubt rule does not apply.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2004).  The appeal 
must be denied.  


ORDER

Entitlement to an increased (compensable) rating for right 
ear hearing loss is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



